Exhibit 10.55

 

AGREEMENT FOR SALE OF REAL ESTATE

(735 Airport Road)

 

This Agreement for Sale of Real Estate (hereinafter referred to as the
“Agreement”) is made and entered into on the 15th day of November, 2005 (the
“Effective Date”),

 

BETWEEN

 

735 AIRPORT ROAD, L.L.C., a New Jersey limited liability company,

 

whose mailing address is 1195 Airport Road, Unit 6B, Lakewood, New Jersey 08701
(hereinafter referred to as “Seller”),

 

AND

 

VIVUS REAL ESTATE LLC, a New Jersey limited liability company,

 

whose address is c/o Vivus, Inc., 1172 Castro Street, Mountain View, California
94040 (hereinafter referred to as “Buyer”).

 


1.                                      PURCHASE AGREEMENT.  SELLER AGREES TO
SELL, AND BUYER AGREES TO PURCHASE, THE PROPERTY DESCRIBED IN SECTION 2 OF THIS
AGREEMENT.


 


2.                                      PROPERTY SUBJECT TO THIS AGREEMENT.  THE
PROPERTY TO BE SOLD PURSUANT TO THIS AGREEMENT (THE “PROPERTY”) CONSISTS OF THE
REAL PROPERTY, AND ALL OF SELLER’S RIGHTS RELATING THERETO, COMMONLY KNOWN AS
735 AIRPORT ROAD, IN THE TOWNSHIP OF LAKEWOOD, COUNTY OF OCEAN, AND STATE OF NEW
JERSEY (THE “LAND”), TOGETHER WITH ALL BUILDINGS AND IMPROVEMENTS THEREON, AND
ALL AND SINGULAR THE RIGHTS, BENEFITS, PRIVILEGES, EASEMENTS, TENEMENTS,
HEREDITAMENTS, AND APPURTENANCES THEREON OR IN ANYWISE APPERTAINING TO THE REAL
PROPERTY, INCLUDING ANY AND ALL MINERAL RIGHTS, DEVELOPMENT RIGHTS, WATER RIGHTS
AND THE LIKE; AND ALL RIGHT, TITLE, AND INTEREST OF SELLER, IF ANY, IN AND TO
ALL STRIPS AND GORES AND ANY LAND LYING IN THE BED OF ANY STREET, ROAD OR ALLEY,
OPEN OR PROPOSED, ADJOINING THE REAL PROPERTY.  THE LAND IS DESIGNATED ON THE
MUNICIPAL TAX MAP OF THE TOWNSHIP OF LAKEWOOD AS BLOCK 1160.01 LOT 229, AND IS
MORE FULLY DESCRIBED IN EXHIBIT A ATTACHED HERETO AND MADE A PART HEREOF.  THE
PROPERTY INCLUDES:


 


(I)                                     THE BUILDINGS, PARKING AREAS,
IMPROVEMENTS, FIXTURES AND LANDSCAPING NOW SITUATED ON THE LAND (THE
“IMPROVEMENTS”); AND


 


(II)                                  ANY AND ALL FURNITURE, PERSONAL PROPERTY,
MACHINERY, APPARATUS AND EQUIPMENT OWNED BY SELLER AND CURRENTLY USED IN THE
OWNERSHIP, OPERATION, REPAIR AND

 

--------------------------------------------------------------------------------


 


MAINTENANCE OF THE PROPERTY (COLLECTIVELY THE “PERSONAL PROPERTY”), BUT
EXPRESSLY EXCLUDING ANY PROPERTY OWNED BY ANY TENANT OF THE PROPERTY; AND


 


(III)                               ALL ASSIGNABLE WARRANTIES AND GUARANTIES (IF
ANY) ISSUED IN CONNECTION WITH THE IMPROVEMENTS OR THE PERSONAL PROPERTY; AND


 


(IV)                              ALL TRANSFERABLE CONSENTS, AUTHORIZATIONS,
VARIANCES OR WAIVERS, LICENSES, PERMITS, AND APPROVALS FROM ANY GOVERNMENTAL OR
QUASI GOVERNMENTAL AGENCY, DEPARTMENT, BOARD, COMMISSION, BUREAU OR ANY OTHER
ENTITY OR INSTRUMENTALITY IN RESPECT OF THE IMPROVEMENTS; AND


 

(v)                                 to the extent transferable, all of Seller’s
right, title, and interest in and to all intangible personal property related to
the Property, including but not limited to the plans and specifications,
surveys, engineering reports and other architectural engineering drawings
relating to the Improvements, to the extent that such property is in Seller’s
possession or control.

 


3.                                      PURCHASE PRICE.  THE PURCHASE PRICE OF
THE PROPERTY (THE “PURCHASE PRICE”) IS THREE MILLION ONE HUNDRED FIFTY-FIVE
THOUSAND FIVE HUNDRED FIFTY-FIVE AND 00/100 DOLLARS ($3,155.555.00).


 

4.                                      Payment of Purchase Price.  Buyer will
pay the Purchase Price as follows:

 

(a)

 

Upon execution of this Agreement, Buyer shall deposit with the Escrow Agent (the
“Deposit”)

 

$

157,777.75

 

 

 

 

 

(b)

 

Balance to be paid at closing of title, in cash or by electronic wire transfer
(subject to adjustments, as provided in Section 18 of this Agreement).

 

$

2,997,777.25

 

 

 

 

 

 

 

Total:

 

$

3,155,555.00

 

5.                                      Deposit Moneys.  The Deposit will be
held in trust by Lindabury, McCormick & Estabrook, P.A. (“Escrow Agent”), in an
interest-bearing trust account.  Escrow Agent shall deliver the Deposit to Buyer
or Seller, as the case may be, under the following conditions:

 

(a)                                  To or for the benefit of Seller at the
Closing, in which case the interest accrued on the Deposit shall be paid to
Seller and credited against the Purchase Price; or

 

(b)                                  Subject to Section 12, if this Agreement is
terminated for any reason, then Buyer shall make a written demand (a “Deposit
Demand”) upon Escrow Agent for the release of the Deposit, and Escrow Agent
shall, subject to Seller’s right, if applicable, to reimbursement of Seller’s
Reimbursed Expenses under Section 16(c), promptly release the Deposit to Buyer.

 

2

--------------------------------------------------------------------------------


 

It is agreed that the duties of Escrow Agent are only as specifically provided
in this Agreement, and subject to the provisions of this Section 5, are purely
ministerial in nature, and that Escrow Agent will incur no liability whatsoever,
except for willful misconduct or gross negligence, so long as Escrow Agent has
not acted in bad faith.  Without limiting the generality of the foregoing in any
way, Buyer and Seller (i) each releases Escrow Agent from any act done or
omitted to be done by Escrow Agent in good faith in the performance of its
duties under this Agreement; and (ii) each acknowledges and agrees that
(a) Escrow Agent is and will remain qualified to serve as Escrow Agent even
though it and will continue to serve as legal counsel to Seller; (b) Escrow
Agent will be entitled to assume that all copies of any Deposit Demands or other
written materials and signatures thereon are genuine; and (c) Escrow Agent shall
not, except in the event of its own willful misconduct or gross negligence, have
any liability or responsibility for giving any notice required by the terms of
this Agreement or reviewing or adjudging the sufficiency or adequacy of any
Deposit Demand, notice or other written matter, and/or failure to release the
Deposit.

 

6.                                      Time and Place of Closing.  The closing
of title (the “Closing”) shall occur at 10:00 a.m. on a date mutually agreed
upon by the parties but in any event no later than December 31, 2005 (the
“Closing Date”).  The Closing will be held at the offices of Buyer’s legal
counsel, counsel to Buyer’s Lender (as defined in Section 38) or such other
place as may be agreed upon by the parties.

 

Mutual Conditions.  In addition to all other conditions set forth herein, the
obligation of Seller, on the one hand, and Buyer, on the other hand, to
consummate the transactions contemplated hereunder shall be contingent upon the
following:

 


(A)                                  THE OTHER PARTY’S REPRESENTATIONS AND
WARRANTIES CONTAINED HEREIN SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
AS OF THE DATE OF THIS AGREEMENT AND THE CLOSING DATE, WITHOUT GIVING EFFECT TO
ANY KNOWLEDGE BASED QUALIFICATIONS.


 


(B)                                 AS OF THE CLOSING DATE, THE OTHER PARTY
SHALL HAVE PERFORMED ITS OBLIGATIONS HEREUNDER AND ALL DELIVERIES TO BE MADE AT
CLOSING HAVE BEEN TENDERED.


 


(C)                                  THERE SHALL EXIST NO PENDING OR THREATENED,
ACTIONS, SUITS, ARBITRATIONS, CLAIMS, ATTACHMENTS, PROCEEDINGS, ASSIGNMENTS FOR
THE BENEFIT OF CREDITORS, INSOLVENCY, BANKRUPTCY, REORGANIZATION OR OTHER
PROCEEDINGS, PENDING OR THREATENED AGAINST THE OTHER PARTY THAT WOULD MATERIALLY
AND ADVERSELY AFFECT THE OPERATION OR VALUE OF THE PROPERTY OR THE OTHER PARTY’S
ABILITY TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT OR THAT SEEKS TO
RESTRAIN OR PROHIBIT, OR OBTAIN DAMAGES ON A DISCOVERY ORDER.


 


(D)                                 ALL OTHER CONDITIONS SET FORTH IN THIS
AGREEMENT TO THE OTHER PARTY’S OBLIGATION TO CLOSE SHALL HAVE BEEN SATISFIED.


 

(e)                                  Simultaneous with the Closing under this
Agreement, closing shall occur with respect to the sale by 745 Airport Road,
L.L.C. (“745 LLC”) to Buyer or an entity designated by Buyer (the “745
Purchaser”) of the real property owned by 745 LLC, commonly known as 745 Airport
Road, Lakewood Township, New Jersey (Block 1160.01 Lot 232)(the

 

3

--------------------------------------------------------------------------------


 

“745 Property”), pursuant to an Agreement for Sale of Real Estate bearing even
date herewith (the “745 Airport Road Transaction”).  The parties expressly
acknowledge and agree that (i) Seller shall have no obligation to convey title
to the Property hereunder, and may terminate this Agreement, if, for any reason
other than the default of 745 LLC, the closing of the 745 Airport Road
Transaction does not occur on or before the Closing Date; and (ii) Buyer shall
have no obligation to close title to the Property hereunder, and may terminate
this Agreement, if, for any reason other than the default of 745 Purchaser, the
closing of the 745 Airport Road Transaction does not occur on or before the
Closing Date.

 

7.                                      Transfer of Ownership.  At the Closing,
Seller will transfer ownership and possession of the Property to Buyer, subject
only to the Permitted Exceptions.  Seller will deliver to Buyer, a properly
executed Deed substantially in the form of Exhibit C hereto, executed and
acknowledged by Seller, conveying to Buyer good and marketable fee simple title
to the Property, subject only to the Permitted Exceptions, and an Affidavit of
Title in customary form, subject to such modifications as Buyer’s title
insurance company may reasonably require.  Seller will also deliver a Foreign
Investment in Real Property Tax Act (“FIRPTA”) affidavit in customary form. 
Seller will also deliver a Bill of Sale in the form of Exhibit D attached hereto
executed and acknowledged by Seller, vesting in Buyer good title in and to the
property and rights described therein, free of any claims.

 

Seller shall also deliver to Buyer the following:

 

(i)                                     Evidence of the authority of the person
or persons signing documents on behalf of Seller reasonably satisfactory to
Buyer, its counsel, and its title company.

 

(ii)                                  At the Closing, Seller shall deliver to
Buyer originals of all leases, all lease files, maintenance records, warranties,
plans and specifications, licenses, permits, certificates of occupancy, copies
or originals of all contracts, and copies of correspondence with tenants and
suppliers, all advertising materials, booklets, keys, and all other items used
in connection with the operation of the Property, to the extent that same exist
and are in Seller’s possession or under its control.

 

(iii)                               A settlement statement executed on behalf of
Seller.

 

(iv)                              A State of New Jersey Seller’s Residency
Certification/Exemption form executed on behalf of Seller.

 

(v)                                 An assignment of all service contracts
applicable to the Property or, if Buyer elects by written notice to Seller to
have Seller terminate such service contracts, then evidence that such service
contracts have been terminated.

 

(vi)                              A properly completed 1099-S Reporting Form.

 

(vii)                           An instrument executed by Owner and Vivus, Inc.
which terminates the lease between Owner and Vivus, Inc. covering the Property
(the “Vivus Lease”).

 

4

--------------------------------------------------------------------------------


 

(viii)                        An instrument sufficient to transfer any
assignable warranties relating to the Property.

 

(ix)                                Such other documents, certificates and
instruments reasonably necessary in order to effectuate the transaction
described herein.

 

8.                                      Surrender of Vivus Letter of Credit.
 Pursuant to the Vivus Lease, Seller is the beneficiary of Irrevocable Standby
Letter of Credit #3030583 in the amount of $3,324,143, issued by Bank of America
for the account of Vivus, Inc. (the “Vivus Letter of Credit”).  The parties
acknowledge that Buyer intends to use a portion of the cash deposited by Buyer
with Bank of America to collateralize its reimbursement obligations in respect
of the Vivus Letter of Credit (the “Cash Collateral”), to pay a portion of the
Purchase Price.  In order to facilitate such use of the Cash Collateral by
Buyer, Seller agrees that it will deliver the original Vivus Letter of Credit to
Buyer, without any draw thereon having been made (except as expressly permitted
thereunder), within three (3) business days following Seller’s receipt from
Buyer of a written notice (the “Letter of Credit Surrender Notice”) which
(i) states that all conditions precedent to Buyer’s obligation to close title to
the Property have been satisfied; and (ii) states that all contingencies to
which Buyer’s obligation to close title to the Property are subject, have been
satisfied or waived by Buyer, and (iii) sets forth Buyer’s proposed Closing
Date, which shall not be fewer than five (5), nor more than ten (10), business
days from the date of Seller’s receipt of the Letter of Credit Surrender Notice,
but in any event shall not be later than December 31, 2005.  If, subsequent to
Seller’s receipt of the Letter of Credit Surrender Notice, (x) the Closing
contemplated in this Agreement fails to occur, unless such failure results from
(I) the default by Seller of its obligations under this Agreement, or (II) the
failure of the 735 Airport Road Transaction to close (as contemplated in
Section 6(e)), and (y) the Vivus Lease Extension (as defined in Section 12)
becomes effective, then Buyer shall cause Vivus, Inc., within three (3) business
days after having received a written demand therefor by Seller, to deliver to
Seller a replacement irrevocable standby letter of credit in the amount of
$3,324,143 containing the same terms and conditions required in the Vivus Lease
(the “Replacement Vivus Letter of Credit”).  Nothing in this Section 8 shall be
deemed to limit the right of Seller to draw under the Vivus Letter of Credit if
and to the extent that such draw is permitted thereunder.

 

9.                                      Personal Property and Fixtures.  The
following personal property and fixtures are included in the sale contemplated
herein:  All fixtures owned by Seller and attached to the Property, including
but not limited to all heating, ventilating, and air conditioning systems and
equipment, hot water heaters and hot water equipment, plumbing systems and
plumbing equipment, electrical equipment, wiring and lighting fixtures,
wall-to-wall carpeting, linoleum, water pumps and softeners, and other fixtures
attached to the building as of the date of this Agreement.  Any personal
property owned by any tenant is not included in this sale.  Prior to the Closing
Date, representatives of Buyer and Seller will jointly develop a list of the
personal property and fixtures belonging to Seller that will be included on
Schedule A to the Bill of Sale.

 

10.                               Physical Condition of the Property.  Subject
to the terms of Sections 13 and 15, the Property is being sold “as is, where
is,” without any representation or warranty whatsoever by Seller, except as
expressly set forth in this Agreement.  Except as expressly set forth in this

 

5

--------------------------------------------------------------------------------


 

Agreement, Seller does not make any claims or promises about the condition or
value of any of the Property and any implied representation or warranty is
hereby expressly disclaimed by Seller.

 

11.                               [Reserved]

 

12.                               The Vivus Lease Extension.  The Property is
presently leased by Vivus, Inc. from Seller pursuant to the Vivus Lease, which
expires on February 15, 2007.  Simultaneously with the execution of this
Agreement, Seller and Vivus, Inc. have executed and delivered a conditional
amendment to the Vivus Lease, which extends the term of the Vivus Lease until
February 15, 2012 (the “Vivus Lease Extension”); provided, however, that
Vivus, Inc.’s obligation under the Vivus Lease Extension shall be effective only
if both of the following occur:  (i) the Closing of the sale of the Property
contemplated in this Agreement fails to occur by December 31, 2005, for any
reason whatsoever other than (x) the default by Seller of its obligations under
this Agreement, or (y) the failure of the 745 Airport Road Transaction to close
(as contemplated in Section 6(e)) on the Closing Date; and (ii) either party
terminates the Agreement by sending written notice of termination to the other
party.

 

13.                                 Title to Property.  Seller agrees to
transfer, and Buyer agrees to accept, ownership of the Property free of all
mortgages, security interests, liens, encumbrances, and claims and rights of
others, except for the items listed in Exhibit E annexed hereto and made a part
hereof (the “Permitted Exceptions”).  Title to the Property must be good and
marketable and insurable, at regular rates, by a title insurance company
selected by Buyer authorized to do business in New Jersey, subject only to the
Permitted Exceptions.

 


14.                               CORRECTING TITLE DEFECTS.  IF THE PROPERTY
DOES NOT COMPLY WITH SECTION 13 OF THIS AGREEMENT, EXCEPT IN THE CASE OF A
MORTGAGE OR LIEN OF A DEFINITE AND ASCERTAINABLE AMOUNT, WHICH SELLER AGREES TO
REMOVE PRIOR TO THE CLOSING, THEN BUYER SHALL NOTIFY SELLER IN WRITING AND
SELLER SHALL HAVE A PERIOD OF THIRTY (30) DAYS WITHIN WHICH TO MAKE IT COMPLY. 
IF THE PROPERTY STILL DOES NOT COMPLY AFTER THAT DATE, THEN BUYER MAY
(A) TERMINATE THIS AGREEMENT, IN WHICH CASE THE DEPOSIT, TOGETHER WITH ALL
INTEREST EARNED THEREON, SHALL BE RETURNED TO BUYER, OR (B) PROCEED TO CLOSING
WITH THE RIGHT TO DEDUCT FROM THE PURCHASE PRICE AMOUNTS SECURED BY LIENS OF A
DEFINITE OR ASCERTAINABLE AMOUNT WHICH SELLER HAS NOT REMOVED.


 

15.                               Risk of Loss.  As between Seller and Buyer,
Seller shall be responsible for any damage to the Property occurring between the
Effective Date and the Closing Date, except for (a) normal wear and tear; and
(b) any damage caused by Buyer, its agents, employees or representatives in
conducting any inspections, tests, and other due diligence activities with
respect to the Property.  Buyer shall be solely liable for any damage described
in clause (b) above.  Seller shall promptly give Buyer written notice of any
damage to the Property, describing such damage, stating whether such damage is
covered by insurance and the estimated cost of repairing such damage.  In the
event that the Property is damaged prior to the Closing Date, other than due to
a cause described in clause (a) or (b) above, and the cost of repairing such
damage is estimated to exceed $100,000.00, Buyer may (i) terminate this
Agreement, in which case the Deposit, together with all interest earned thereon,
shall be refunded to Buyer, or (ii) proceed under this Agreement, receive any
insurance proceeds (including any rent loss insurance applicable to any period
on and after the Closing Date) due Seller as a result of such damage or

 

6

--------------------------------------------------------------------------------


 

destruction and assume responsibility for such repair, and Buyer shall receive a
credit at Closing for any deductible, uninsured or coinsured amount under said
insurance policies.  If such damage is less than $100,000, then Seller shall be
entitled to collect and retain the insurance proceeds and Buyer shall be
entitled to a credit against the Purchase Price equal to the amount of such
damage.  In such event, Seller shall have no obligation to repair the damage. 
The terms of this section shall apply as between Seller and Buyer; nothing in
this section shall be deemed to affect the respective rights and duties of
Seller and Vivus, Inc., under the Vivus Lease.

 

16.                                 Effect of Termination of Agreement.

 


(A)                                  DEFAULT BY SELLER.  IF THIS TRANSACTION
FAILS TO CLOSE AS A RESULT OF THE SELLER’S DEFAULT, THEN BUYER SHALL BE ENTITLED
EITHER (X) TO TERMINATE THIS AGREEMENT AND PURSUE ANY CLAIM FOR MONEY DAMAGES
WHICH MAY BE AVAILABLE AT LAW, IN WHICH CASE ESCROW AGENT SHALL PROMPTLY RETURN
THE DEPOSIT, TOGETHER WITH ALL INTEREST ACCRUED THEREON, TO BUYER, OR (Y)TO
PURSUE THE REMEDY OF SPECIFIC PERFORMANCE; PROVIDED, HOWEVER, THAT EXCEPT IN THE
CASE OF SELLER’S WILLFUL DEFAULT, FRAUD OR INTENTIONAL MISREPRESENTATION,
SELLER’S MONETARY LIABILITY SHALL IN NO EVENT EXCEED THE LESSER OF (I) THE
PURCHASE PRICE, OR (II) SELLER’S EQUITY IN THE PROPERTY, DEFINED FOR PURPOSES OF
THIS SUBSECTION AS THE DIFFERENCE BETWEEN THE FAIR MARKET VALUE OF THE PROPERTY
AND THE OUTSTANDING PRINCIPAL BALANCE OF THE MORTGAGE ENCUMBERING THE PROPERTY. 
FOR PURPOSES OF THIS SECTION 16, “SELLER’S DEFAULT” SHALL NOT INCLUDE BUYER’S
EXERCISE OF ITS TERMINATION RIGHTS UNDER SECTIONS 13, 14 OR 15, EXCEPT IN THE
CASE OF SELLER’S (X) FAILURE TO REMOVE ANY MORTGAGE OR LIEN SECURING A DEFINITE
OR ASCERTAINABLE AMOUNT, OR (Y) GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


(B)                                  DEFAULT BY BUYER.  IF THIS TRANSACTION
FAILS TO CLOSE DUE TO THE DEFAULT OF BUYER, THEN (I) THE VIVUS LEASE EXTENSION
SHALL BECOME EFFECTIVE AS PROVIDED IN SECTION 12 AND THE VIVUS LEASE SHALL
CONTINUE IN FULL FORCE AND EFFECT IN ACCORDANCE WITH ITS TERMS (INCLUDING THE
VIVUS LEASE EXTENSION AND ANY OTHER AMENDMENTS TO THE VIVUS LEASE), (II) VIVUS
WILL DELIVER TO SELLER, THE REPLACEMENT VIVUS LETTER OF CREDIT AS PROVIDED IN
SECTION 8, (III) BUYER SHALL BE RESPONSIBLE FOR SELLER’S ACTUAL EXPENSES
INCURRED IN THE NEGOTIATION AND PERFORMANCE OF THIS AGREEMENT, INCLUDING BUT NOT
LIMITED TO REASONABLE ATTORNEYS’ FEES AND OUT-OF-POCKET DISBURSEMENTS (“SELLER’S
REIMBURSED EXPENSES”); AND (IV) ESCROW AGENT SHALL PROMPTLY RETURN TO BUYER, THE
DEPOSIT, TOGETHER WITH ALL INTEREST ACCRUED THEREON, MINUS SELLER’S REIMBURSED
EXPENSES.


 


(C)                                  TERMINATION WITHOUT DEFAULT.  IF THIS
TRANSACTION FAILS TO CLOSE FOR ANY REASON OTHER THAN (X) THE DEFAULT BY EITHER
PARTY (WHICH IS COVERED BY CLAUSE (A) OR CLAUSE (B) OF THIS SECTION) OF ITS
OBLIGATIONS UNDER THIS AGREEMENT, OR (Y) THE FAILURE OF THE 735 AIRPORT ROAD
TRANSACTION TO CLOSE (AS CONTEMPLATED IN SECTION 6(E)), THEN (I) THE VIVUS LEASE
EXTENSION SHALL BECOME EFFECTIVE AS PROVIDED IN SECTION 12 AND THE VIVUS LEASE
SHALL CONTINUE IN FULL FORCE AND EFFECT IN ACCORDANCE WITH ITS TERMS (INCLUDING
THE VIVUS LEASE EXTENSION AND ANY OTHER AMENDMENTS TO THE VIVUS LEASE),
(II) VIVUS WILL DELIVER TO SELLER, THE REPLACEMENT VIVUS LETTER OF CREDIT AS
PROVIDED IN SECTION 8, AND (III) ESCROW AGENT SHALL PROMPTLY RETURN THE DEPOSIT,
TOGETHER WITH ALL INTEREST ACCRUED THEREON, TO BUYER.


 

17.                               Assessments for Municipal Improvements. 
Certain municipal improvements such as sidewalks and sewers may result in the
municipality charging property owners to pay for

 

7

--------------------------------------------------------------------------------


 

the improvement.  Any unpaid charges (assessments) against the Property for work
completed prior to the Closing Date will be paid by Seller at or before the
Closing.  If the improvement is completed, but the amount of the charge
(assessment) is not determined, then Seller will pay an estimated amount at the
Closing.  When the amount of the charge is finally determined, Seller will
promptly pay any deficiency to Buyer (if the estimate proves to have been too
low), or Buyer will promptly return any excess to Seller (if the estimate proves
to have been too high).  This provision shall survive Closing.

 

18.                               Real Estate Taxes; Rents, and Other
Adjustments at Closing.

 


(A)                                  REAL ESTATE TAXES.  REAL ESTATE TAXES AND
ASSESSMENTS WILL BE APPORTIONED BETWEEN BUYER AND SELLER AS FOLLOWS.  BUYER
SHALL RECEIVE A CREDIT FOR ANY ACCRUED BUT UNPAID REAL ESTATE TAXES APPLICABLE
TO ANY PERIOD BEFORE THE CLOSING DATE, EVEN IF SUCH TAXES ARE NOT YET DUE AND
PAYABLE.  IF THE AMOUNT OF ANY SUCH TAXES HAS NOT BEEN DETERMINED AS OF THE
CLOSING DATE, THEN SUCH CREDIT SHALL BE BASED UPON 110% OF THE MOST RECENT
ASCERTAINABLE TAXES AND SHALL BE RE-PRORATED UPON ISSUANCE OF THE FINAL TAX
BILL.  SELLER SHALL RECEIVE A CREDIT FOR ANY UNACCRUED BUT PAID REAL ESTATE
TAXES APPLICABLE TO ANY PERIOD SUBSEQUENT TO THE CLOSING DATE, EVEN IF SUCH
TAXES ARE NOT YET DUE AND PAYABLE.  THIS PROVISION SHALL SURVIVE CLOSING.


 

(b)                                  Base Rent and Other Charges.  (i)  Base
rent, additional rent, insurance, standby fire protection charges, and charges
(if any) under any service contracts assigned to Buyer shall be apportioned and
adjusted between Seller and Buyer as of 11:59 p.m. of the day preceding the
Closing Date (the “Adjustment Date”).  Not fewer than five (5) business days
prior to the Closing Date, Seller shall provide Buyer with a statement of
prepaid rents and uncollected rents  At the Closing, Seller shall pay over to
Buyer any base or additional rents collected by Seller which pertain to any
period of time commencing with the Closing Date.

 


(II)                                  BASE RENT AND PAYMENTS FOR INSURANCE AND
STANDBY FIRE PROTECTION SHALL BE PRORATED AS OF THE CLOSING DATE BASED UPON THE
FOLLOWING PER DIEM CHARGES:


 

Base Rent

 

$619.18 per day

Insurance

 

$43.84 per day

Standby Fire Protection

 

$6.58 per day

 

(iii)                               If, pursuant to this Section 18(b), any
apportionment is made based on an estimate, and, if, at any time after such
apportionment is made, actual figures become available, then a reapportionment
shall be made based on such actual figures, and a corresponding payment shall be
made, as appropriate.

 

(iv)                              The provisions of this Section 18(b) shall
survive Closing.

 


(C)                                  CLOSING EXPENSES.  SELLER SHALL PAY THE NEW
JERSEY REALTY TRANSFER FEE, AS WELL AS ALL FILING FEES AND COSTS WITH RESPECT TO
THE OBTAINING OF THE DISCHARGE AND SATISFACTION OF ANY AND ALL LIENS.  EACH
PARTY SHALL BE RESPONSIBLE FOR PAYING THE FEES AND COSTS OF ITS OWN LEGAL
COUNSEL.  THE PARTIES SHALL PRO-RATE ANY AND ALL OTHER ITEMS OF INCOME AND
EXPENSE IN THE MANNER

 

8

--------------------------------------------------------------------------------


 


SET FORTH IN THIS AGREEMENT OR OTHERWISE ADJUSTED ON A PRO-RATA PER DIEM BASIS
CALCULATED ON THE ENTIRE YEARLY CHARGE.


 

(d)                                  Security Deposit.  Simultaneously with the
Closing, Seller shall transfer Vivus, Inc.’s security deposit of $33,667 to
Buyer or, at Buyer’s written direction, to Vivus, Inc., by electronic wire
transfer.

 

In the event that an error is made in any closing adjustment, either party may
notify the other of such error at any time within six (6) months following the
Closing Date and the parties shall equitably resolve the error within thirty
(30) days following the delivery of the notice.  This provision shall survive
Closing.

 

19.                               Possession.  At the Closing, Buyer will be
given possession of the Property, subject only to Permitted Exceptions.

 

20.                               [Reserved]

 

21.                               Parties Liable.  This Agreement is binding
upon all parties who sign it and all who succeed to their rights and
responsibilities.

 

22.                               Notices.  All notices, requests, demands, and
other communications required or permitted under this Agreement shall be in
writing and shall be given to the recipient at its address specified below or at
such other address as shall be designated by such recipient in conformity with
this section.  All notices, requests, demands, and other communications provided
for hereunder shall be effective and received (a) if given by mail, then three
(3) days after placing same in the United States certified mail, return receipt
requested, postage prepaid; (b) if given by Federal Express or other
nationally-recognized overnight delivery service, then upon receipt by the
recipient; or (c) if given by facsimile, upon the mechanical confirmation of
delivery.

 

If to Seller:

 

735 Airport Road, L.L.C.

 

 

1195 Airport Road, Unit 6B

 

 

Lakewood, NJ 08701

 

 

Attention: Mr. Ronald Bennett, Sr.

 

 

 

with copy to:

 

Robert S. Burney, Esq.

 

 

Lindabury, McCormick & Estabrook, P.A.

 

 

53 Cardinal Drive

 

 

P.O. Box 2369

 

 

Westfield, NJ 07091-2369

 

 

 

If to Buyer:

 

Vivus Real Estate LLC

 

 

c/o Vivus, Inc.

 

 

1172 Castro Street

 

 

Mountain View, CA 94040

 

 

Attention: CFO

 

9

--------------------------------------------------------------------------------


 

with copy to:

 

Samuel M. Mizrahi, Esq.

 

 

Windels Marx Lane & Mittendorf, LLP

 

 

120 Albany Street Plaza

 

 

New Brunswick, New Jersey 08901

 

Each party may, by notice properly given, change such party’s address for
purposes of receipt of notice.  Notices given by a party’s attorney shall be
deemed notice given by the party.

 

23.                               Brokers.  Each party represents and warrants
to the other that no real estate broker has been involved with the negotiation
and consummation of this Agreement.  Buyer agrees to indemnify Seller from any
claims or liabilities asserted by any real estate broker or agent alleging
participation in the transaction contemplated by this Agreement and claiming
authority from Buyer, based upon the actions of Buyer dealing with, directly or
indirectly, any such real estate broker or agent.  Seller agrees to indemnify
Buyer from any claims or liabilities asserted by any real estate broker or agent
alleging participation in the transaction contemplated by this Agreement and
claiming authority from Seller, based upon the actions of Seller dealing with,
directly or indirectly, any such real estate broker or agent.

 

24.                               1031 Exchange.  Seller reserves the right to
include this transaction as part of a tax deferred exchange under Section 1031
of the Internal Revenue Code of 1986, as amended, for the benefit of Seller, at
no cost, expense or liability to Buyer.  Buyer agrees to cooperate with the
Seller in any manner necessary to facilitate such exchange, including but not
limited to, the execution of any and all documents (subject to the reasonable
approval of Buyer’s counsel) as are reasonably necessary in connection
therewith. Buyer understands and acknowledges that the Seller is participating
in a Tax Deferred Exchange Program with Congress Exchange.  Buyer further agrees
and acknowledges that in accordance with the aforesaid Tax Deferred Exchange
Program, Seller may be required to assign its rights and obligations under this
Contract to Congress Exchange to facilitate such exchange.

 

25.                               Assignment by Buyer.  Buyer may, in its
discretion, assign its rights and delegate its duties under this Agreement to a
legal entity in which Buyer has an interest; provided, however, that such
assignment shall not operate to release Buyer from its duties under this
Agreement.

 

26.                               ISRA Compliance.  Buyer will cause Vivus, Inc.
to deliver to Seller, prior to the Closing Date, evidence of compliance (“ISRA
Compliance”) with the New Jersey Industrial Site Recovery Act (“ISRA”) with
respect to the transaction contemplated in this Agreement, in the form of either
(a) an approved “negative declaration,” (b) a “no further action letter,” (c) a
letter from the New Jersey Department of Environmental Protection (“NJDEP”)
approving a “de minimis quantity exception,” or (d) a “remediation agreement”
approved by NJDEP.  In the event that Buyer is unable to deliver to Seller,
prior to the Closing Date, evidence of ISRA Compliance in one of the forms
described in clauses (a) through (d) herein, Buyer may adjourn the Closing Date
for a reasonable period of time sufficient to permit Vivus, Inc. to obtain
evidence of ISRA

 

10

--------------------------------------------------------------------------------


 

Compliance in one of the forms described in clauses (a) through (d) of this
Section, provided, that such adjournment shall not exceed 120 days.

 

27.                               Seller’s Representations And Warranties. 
Seller represents and warrants to Buyer as follows, all of which shall be true
and correct on the Closing Date:

 

(a)                                  Except as set forth on Exhibit F, (i) there
is no current or pending litigation against Seller or the Property of which
Seller has received written notice, and (ii) to the best of Seller’s knowledge,
there is no litigation threatened against Seller or the Property, in each case,
which, if determined adversely to Seller, could reasonably be expected to
adversely affect the Property.

 

(b)                                 Except as set forth on Exhibit G, there are
no office supply, maintenance or utility contracts, or any other agreements
affecting the Property.

 

(c)                                  As of the date of this Agreement, the only
party with any rights to occupy any portion of the Property is Vivus, Inc. under
the Vivus Lease.

 

(d)                                 Except as disclosed on Exhibit H, Seller has
not received any written notice from any governmental authority or other person,
and Seller has no knowledge of the violation of any law or ordinance regulating
use of the Property, including those dealing the environment, which has not been
cured by Seller to the satisfaction of the issuer.

 

(e)                                  Seller has the full right, power and
authority and has obtained any and all consents required to execute and deliver
this Agreement and all of the documents to be delivered by Seller at the
Closing, and to consummate or cause to be consummated the transactions
contemplated in this Agreement.  This Agreement has been, and all of the
documents to be delivered by Seller at the Closing will be, authorized and
properly executed and constitutes, or will constitute, as appropriate, the valid
and binding obligation of Seller, enforceable in accordance with their terms.

 

(f)                                    There is no agreement to which Seller is
a party or, to Seller’s knowledge, binding on Seller which is in conflict with
this Agreement.

 

(g)                                 No condemnation, eminent domain or similar
proceedings are pending, or to Seller’s threatened, with regard to the
Property.  Seller has not received any notice and has no knowledge of any
pending or threatened liens, special assessments, impositions or increases in
assessed valuations to be made against the Property.

 

28.                               Headings.  The Section headings of this
Agreement are intended only for ease of reference and are not to be considered
in construing the meaning of the provisions hereof.

 


29.                               NO THIRD PARTY BENEFICIARY.  THIS AGREEMENT IS
NOT INTENDED TO GIVE OR CONFER ANY BENEFITS, RIGHTS, PRIVILEGES, CLAIMS, ACTIONS
OR REMEDIES TO ANY PERSON OR ENTITY AS A THIRD PARTY BENEFICIARY.

 

11

--------------------------------------------------------------------------------


 


30.                               ENTIRE AGREEMENT; AMENDMENTS.  THIS AGREEMENT
EMBODIES THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND SUPERSEDES ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS RELATING TO THE PROPERTY.  THIS AGREEMENT MAY BE
AMENDED OR SUPPLEMENTED ONLY BY AN INSTRUMENT IN WRITING EXECUTED BY THE PARTY
AGAINST WHOM ENFORCEMENT IS SOUGHT.


 


31.                               TIME IS OF THE ESSENCE.  EITHER PARTY MAY MAKE
TIME OF THE ESSENCE IN THE PERFORMANCE OF THIS AGREEMENT UPON FIFTEEN (15) DAYS
PRIOR WRITTEN NOTICE TO THE OTHER PARTY.


 


32.                               RULE OF CONSTRUCTION.  THE PARTIES ACKNOWLEDGE
THAT THE PARTIES AND THEIR RESPECTIVE COUNSEL HAVE REVIEWED AND NEGOTIATED THIS
AGREEMENT AND AGREE THAT THE NORMAL RULE OF CONSTRUCTION—THAT ANY AMBIGUITIES
ARE TO BE CONSTRUED AGAINST THE DRAFTING PARTY—SHALL NOT BE EMPLOYED IN THE
INTERPRETATION OF THIS AGREEMENT.


 


33.                               GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
JERSEY, WITHOUT REGARD TO CHOICE OF LAW PRINCIPLES.


 

34.                               Permits and Inspections.  Buyer, at Buyer’s
sole cost and expense, shall obtain all certificates of occupancy and other
permits or certificates required by law for the conveyance of the Property to
Buyer and shall deliver copies of same to Seller on or before the Closing Date. 
Buyer shall make any and all repairs and any and all alterations required to
obtain any of the foregoing; provided, however, that Buyer shall not be
obligated to expend more than $25,000 of Buyer’s own money to make such
repairs.  In the event that the cost of making such repairs exceeds $25,000,
Buyer may terminate this Agreement; provided, however, that Seller may, at its
option, elect to pay for the cost of the repairs in excess of $25,000, without
diminution of, or credit against, the Purchase Price.

 

35.                               Condemnation.  In the event any proceedings in
eminent domain are threatened or instituted by any body having the power of
eminent domain with respect to the Property or any portion thereof, Buyer may,
at its option, by notice to Seller given within ten (10) business days after
Seller notifies Buyer of such proceedings (and, if necessary, the Closing Date
shall be extended to give Buyer the full ten (10) business days’ period to make
such election):  (i) terminate this Agreement and the Deposit, together with all
interest earned thereon, shall be immediately returned to Buyer, or (ii) proceed
under this Agreement without reduction in Purchase Price, in which event Seller
shall, at the Closing, assign to Buyer its entire right, title and interest in
and to any condemnation award, and Buyer shall have the right, during the
pendency of this Agreement, to negotiate and otherwise deal with the condemning
authority in respect of such matter, subject to Seller’s approval, which shall
not be unreasonably withheld, delayed or conditioned.

 

36.                               Recording of Agreement.  Neither party shall
have the right to record this Agreement.  Any attempt to record this Agreement
shall be deemed a default hereunder.

 

37.                               Confidentiality.  Neither party shall make any
public announcement or other disclosure of this Agreement or any information
related to this Agreement to third parties, before the Closing, without the
prior written specific consent of the other party; provided, however, that a
party may make disclosure of this Agreement to its attorneys, consultants,
engineers, lenders,

 

12

--------------------------------------------------------------------------------


 

creditors, officers, employees and agents as necessary to perform its
obligations hereunder and/or any regulatory authorities, including but not
limited to the United States Securities and Exchange Commission.

 

38.                               Buyer’s Representations and Warranties.  Buyer
represents and warrants to Seller as follows, all of which shall be true and
correct on the Closing Date  All such representations are made to the best of
Buyer’s knowledge:

 

(a)                                  Buyer has the full right, power and
authority and has obtained any and all consents required to execute and deliver
this Agreement and all of the documents to be delivered by Buyer at the Closing
and to consummate or cause to be consummated the transactions contemplated
hereby.  This Agreement has been, and all of the documents to be delivered by
Buyer at the Closing will be, authorized and properly executed and constitutes,
or will constitute, as appropriate, the valid and binding obligation of Buyer,
enforceable in accordance with their terms.

 

(b)                                 There is no agreement to which Buyer is a
party or, to Buyer’s knowledge, binding on Buyer which is in conflict with this
Agreement.

 

(c)                                  Buyer represents and warrants to Seller
that Buyer has received a commitment letter dated August 12, 2005, from Crown
Bank, N.A. (“Buyer’s Lender”), pursuant to which Buyer’s Lender has agreed
(subject to the terms of such commitment letter) to make a purchase money
mortgage loan to Buyer in the principal amount of $5,375,000 to allow Buyer to
purchase the Property and the 745 Property (“Buyer’s Financing”).  Subject to
the closing of Buyer’s Financing, Buyer will have the financial wherewithal to
pay the balance of the Purchase Price, i.e., $3,155,555.00, at the Closing in
accordance with Section 4 of this Agreement.

 

39.                               Execution in Counterpart.  This Agreement may
be signed in one or more counterpart copies, and all such copies shall
constitute one and the same instrument.  Delivery of an executed counterpart of
a signature page to this Agreement by facsimile transmission shall be effective
as delivery of a manually executed counterpart.  Any party so executing this
Agreement by facsimile transmission shall promptly deliver a manually executed
counterpart, provided that any failure to do so shall not affect the validity of
the counterpart executed by facsimile transmission.

 

[End of text of Agreement – Signature Page and Exhibits follow]

 

13

--------------------------------------------------------------------------------


 

Counterpart Signature Page

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the date and year first written above.

 

 

 

SELLER:

 

 

 

 

 

735 AIRPORT ROAD, L.L.C.

 

 

 

 

 

By:

/s/ Ronald Bennett, Sr.

 

Ronald Bennett, Sr.

 

Managing Member

 

 

 

 

 

BUYER:

 

 

 

VIVUS REAL ESTATE LLC

 

 

 

 

 

By:

/s/ Timothy E. Morris

 

 

Name:

Timothy E. Morris

 

 

Title:

  Chief Financial Officer

 

 

 

 

 

 

ESCROW AGENT:

 

 

 

LINDABURY, McCORMICK &
ESTABROOK, P.A.

 

 

 

 

 

By:

/s/ Robert S. Burney, Esq.

 

Robert S. Burney, Esq.

 

Authorized Officer

 

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

Exhibit A

 

Legal Description of Property

 

 

 

Exhibit B

 

Leases

 

 

 

Exhibit C

 

Form of Deed

 

 

 

Exhibit D

 

Form of Bill of Sale

 

 

 

Exhibit E

 

Permitted Liens

 

 

 

Exhibit F

 

Litigation Against Seller

 

 

 

Exhibit G

 

Contracts

 

 

 

Exhibit H

 

Notices of Violations

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description of Property

 

All the real property located in the Township of Lakewood, County of Ocean,
State of New Jersey and more particularly described as follows:

 

BEING known and designated as New Lot 229, Block 1160.01, as shown on a certain
map entitled, “Major Subdivision Lot 41A6, Block 1160, tax map sheets 159, 160,
162, and 163, Lakewood Township, Ocean County, New Jersey, Final Subdivision
Map, Section Two,” Donald W. Smith Associates, P.A. and filed in the Ocean
County Clerk’s Office on October 3, 1984, as Map No. I-1443.

 

BEING further described in accordance with a survey of the premises by Donald W.
Smith Associates, P.A. (Nicholas V. Coppola, L.S.), dated February 20, 1987, and
revised March 4, 1988, as follows:

 

BEGINNING at an iron pin previously set marking the most Northeasterly corner of
Lot 229 herein described, said pin being distant South 74 degrees 40 minutes 39
seconds East, a distance of 44.05 feet from a monument previously set at a point
of curvature in the Southerly line of Airport Road (60 feet wide), and from said
point of beginning running thence

 

(1)                                  Along the line dividing Lots 229 and 219.01
(formerly Lot 228), South 29 degrees 21 minutes 36 seconds West, a distance of
309.24 feet to another iron pin previously set at the Northeasterly corner of
Lot 230; thence

 

(2)                                  Along the line dividing Lots 230 and 229,
North 74 degrees 40 minutes 39 seconds West a distance of 452.81 feet to a
point, this course also being the centerline of a 50 foot wide drainage
easement; thence

 

(3)                                  North 15 degrees 19 minutes 21 seconds
East, a distance of 300.00 feet to a point in the Southerly line of Airport
Road; thence

 

(4)                                  Along said line, South 74 degrees 40
minutes 39 seconds East, a distance of 527.81 feet to the point and place of
BEGINNING.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Leases

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Form of Deed

 

 

 

Prepared by:

 

 

 

DEED

 

 

 

 

Robert S. Burney, Esq.

 

This Deed is made as of the          day of                         , 2005

 


BETWEEN

 

735 AIRPORT ROAD, L.L.C., a New Jersey limited liability company, whose address
is 1195 Airport Road, Unit 6B, Lakewood, New Jersey 08701, referred to as the
“Grantor.”

 


AND

 

VIVUS REAL ESTATE LLC, a New Jersey limited liability company, whose address is
c/o Vivus, Inc., 1172 Castro Street, Mountain View, CA 94040, referred to as the
“Grantee.”

 

The words “Grantor” and “Grantee” shall mean all Grantors and all Grantees
listed above.

 

Transfer of Ownership.  The Grantor grants and conveys (transfers ownership of)
the property described below to the Grantee.  This transfer is made for the sum
THREE MILLION ONE HUNDRED FIFTY-FIVE THOUSAND FIVE HUNDRED FIFTY-FIVE AND No/100
DOLLARS ($3,155.555/00). The Grantor acknowledges receipt of this money.

 

Tax Map Reference.  (N.J.S.A. 46:15-1.1)  The property described herein is also
known as Block 1160.01, Lot 229 on the Official Tax Map of the Township of
Lakewood, Ocean County, New Jersey.

 

Property.  The property consists of the tracts and parcels of land and all the
buildings and structures, if any, thereon located in the Township of Lakewood,
County of Ocean, and State of New Jersey together with all and singular, the
tenements, hereditaments and appurtenances thereunto belonging, or in any wise
appertaining and the reversions, remainder, rents, issues, and profits thereof;
and also, all the estate, right, title, interest, property, claim and demand
whatsoever, as well in law as in equity, of Grantor, of, in or to the tracts and
parcels described on Exhibit A attached hereto and made a part hereof and every
part and parcel thereof, with the appurtenances.

 

--------------------------------------------------------------------------------


 

BEING the same premises conveyed to the Grantor herein by Deed of Airport Road
Associates, dated July 18, 2002, recorded by the Clerk of Ocean County on
August 9, 2002, in Deed Book 10953 at page 202 et seq.

 

SUBJECT TO easements and restrictions of record and such matters as an accurate
survey would reveal.

 

Type of Deed.  The Grantor promises that the Grantor has done no act to encumber
the property.  This promise is called a “covenant as to grantor’s acts”
(N.J.S.A. § 46:4-6).  This promise means that the Grantor has not allowed anyone
else to obtain any legal rights which affect the property (such as by making a
mortgage or allowing a judgment to be entered against the Grantor).

 

--------------------------------------------------------------------------------


 

Signatures.  The Grantor signs this Deed as of the date at the top of the first
page.  If the Grantor is a corporation, this Deed is signed and attested to by
its proper corporate officers and its corporate seal is affixed.

 

 

Witnessed by:

 

735 AIRPORT ROAD, L.L.C.

 

 

 

 

 

 

 

 

 

By:

 

 

Robert S. Burney

 

Ronald Bennett, Sr.

 

 

Managing Member

 

STATE OF NEW JERSEY

)

 

 

)

SS.:

COUNTY OF OCEAN

)

 

 

I CERTIFY that on                    , 2005, RONALD BENNETT, SR., personally
came before me and acknowledged under oath, to my satisfaction, that:

 

(a)                                  He signed, sealed and delivered the
attached document as Manager of 735 AIRPORT ROAD, L.L.C., the limited liability
company named in this document; and

 

(b)                                 this document was signed and made by the
limited liability company as its voluntary act and deed by virtue of authority
from its Members.

 

(c)                                  this deed was made for $3,155,555.00 as the
full and actual consideration paid or to be paid for the transfer of title. 
(Such consideration is defined in N.J.S.A. § 46:15-5).

 

 

 

 

 

 

 

Robert S. Burney, Esq.

 

 

Attorney at law of New Jersey

 

--------------------------------------------------------------------------------


 

DEED

 

Dated:     , 2005

 

 

 


735 AIRPORT ROAD, L.L.C.

 

Grantor

 

TO

 

VIVUS REAL ESTATE LLC

 

Grantee

 

Record and return to:

(168199)

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

BILL OF SALE

 

THIS BILL OF SALE is made on the       day of                 , 2005.

 

BY 735 AIRPORT ROAD, L.L.C., whose address is 1195 Airport Road, Unit 6B
Lakewood, New Jersey 08701 (hereinafter referred to as the “Seller”).

 

TO VIVUS REAL ESTATE LLC, whose address  is c/o Vivus, Inc., 1172 Castro Street,
Mountain View, CA 94040  (together with its successors and assigns, hereinafter
referred to as the “Buyer”).

 

The words “Buyer” and “Seller” include all Buyers and all Sellers named above.

 

1.                                      Transfer of Ownership.  The Seller
hereby assigns and transfers ownership of the property described below to the
Buyer.  The Seller has been paid One Dollar ($1.00) for making this transfer.

 

2.                                      Property.  The property (hereinafter
referred to as the “Personal Property”) assigned and transferred to the Buyer
hereby consists of the personal property described on attached Schedule A owned
by Borrower and located at 735 Airport Road, Lakewood, New Jersey (the “Real
Property”):

 

3.                                      Promises by Seller.  The Seller promises
that no one else has any legal rights in the Personal Property.  If anyone
claims to have legal rights in the Personal Property, then the Seller will
indemnify, defend and hold harmless the Buyer against the claim and will pay all
costs, reasonable attorney fees, and damages.

 

4.                                      Warranties and Covenants; Survival.  All
of the terms, covenants, obligations, and conditions contained in the Agreement
for Sale of Real Estate (the “Agreement”) between Seller and Buyer, dated
November 15, 2005, shall inure to the benefit of and shall bind the respective
parties hereto, and their legal representatives, successors and assigns,
respectively, for a period of 12 months from the date hereof.

 

5.                                      Signatures.  The Seller agrees to the
terms of this Bill of Sale.  If this Bill of Sale is made by a corporation, then
its proper corporate officers sign and its corporate seal is affixed.

 

WITNESS:

 

735 AIRPORT ROAD, L.L.C.

 

 

 

 

 

 

 

 

 

By:

 

Robert S. Burney

 

Ronald Bennett, Sr.

 

 

Managing Member

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Permitted Exceptions

 

1.                                       Right of way for Jersey Central Power
and Light Company, as contained in Deed Book 1077, page 471.

 

2.                                       Right of way for Lakewood Water
Company, as contained in Deed Book 1077, page 474.

 

3.                                       50-foot wide drainage easement shown on
Map No. I-1443.

 

4.                                       Right of way for Jersey Central Power
and Light Company, as contained in Deed Book 4377, page 546.

 

5.                                       Right of way for Jersey Central Power
and Light Company, as contained in Deed Book 4688, Page 518.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Litigation Against Seller

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

Contracts

 

1.                                       Landscaping contract with Veccio’s
Environmental.

 

2.                                       Snow plowing contract with Four
Seasons.

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

Notices of Violations

 

None.

 

--------------------------------------------------------------------------------